ACCEPTED
                                                                                               01-14-00393-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                           7/1/2015 2:13:11 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                            NO. 01-14-00393-CR 

                   IN THE COURT OF APPEALS FOR THE 

                        FIRST DISTRICT OF TEXAS 
                          FILED IN
                                                                    1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
LARRY THOMAR DORAL                           §
                     7/1/2015 2:13:11 PM
Appellant                                    §                      CHRISTOPHER A. PRINE
                                             §         Trial Court  Case No.Clerk
                                                                               1393714
v.                                           §         351 ST District Court
                                             §         Harris County, Texas
STATE OF TEXAS                               §
Appellee
                                     AMeN 1) fd:>
                         MOTION TO DISMISS APPEAL

      Appellant Larry Thomar Doral, through counsel, moves the Court to permit him

to dismiss his appeal of the above cases for the following reasons:

      Mr. Doral does not believe the appeal will be successful and believes the dismissal

is in his best interest so that he can transfer to TCD] in order to receive his state

identification number and prepare for his next parole interview.

      This Court abated Mr. Doral's appeal and ordered the trial court to hold hearing

on the issues of whether Mr. Doral wished to pursue his appeal and, if so, whether

appellate counsel had abandoned the appeal. The outcome of that hearing, held March

19, 2015, was the appointment of this office to Mr. Doral's case and the withdrawal of

Arden Morley.

      Bob Wicoff, of this office, spoke to Mr. Doral at the hearing and advised him that

his appeal was not viable, due to his plea of true to the state's motion to adjudicate. Mr.

Doral previously had been interviewed by a parole officer in Harris County Jail and had
heard nothing from the Parole Board. He wishes to transfer to TDC] as soon as possible

so he can get his State ID number and prepare for his next parole review.

      In view of the above, Mr. Doral asks this Court to dismiss his appeal.

                                         Respectfully submitted,

                                         Alexander Bunin
                                         Chief, Harris County Public Defender's Office

                                         / s / Melissa Martin

                                         Melissa Martin
                                         Assistant Public Defender
                                         1201 Franklin, 13 th Floor
                                         Houston, TX 77002
                                         713/274-6709; Fax 713/437-4319
                                         Email melissa.martin@pdo.hctx.net
                                         Texas Bar # 24002532


L~1d
Appellant



                        INMATE'S DECLARATION

      I, Larry Thomar Doral, being presently incarcerated in Harris County] ail, declare
under penalty of perjury that, according to my belief, the acts stated in the above and
foregoing motion are true and correct.


                                     Larry

                             Signed on   b /2 6lL1-s­
                                             I
.   .

                           CERTIFICATE OF SERVICE 


        I certify that I provided a copy of the above motion to the Harris County 

District Attorney's office by electronic delivery on   1/1/6      , 2015.

                                                  4 lttllLJJ ,,'--AA"­
                                                Melissa Martin